Exhibit 10.17

 

Date: January 27, 2009

To: Board of Directors of Favrille, Inc.
Cc: Bob Lorsch, Chairman & CEO, MyMedicalRecords.com, Inc.

Subject: Resignation and Post-Merger Employment Arrangement

Reference is made to that certain Agreement and Plan of Merger and
Reorganization, dated November 8, 2008 (the "Merger Agreement"), by and among
Favrille, Inc., a Delaware corporation ("Favrille"), Montana Merger Sub, Inc., a
Delaware corporation, and MyMedicalRecords.com, Inc., a Delaware corporation.
Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Merger Agreement.

Immediately prior to the Closing of the Merger, at your request, I will resign
as President, Chief Executive Officer and Director of Favrille. There are seven
months (June - December 2008) of my accrued salary totaling $226,478.46 which
remains outstanding. As I agreed to in November 2008, I will take two months of
the accrued salary in the form of a warrant to purchase Favrille common stock
which will be granted at Closing. Five months of the accrued salary will be paid
in cash at Closing.

As we discussed, I am willing to continue as an employee of Favrille, as a
member of the merger transition team for an indefinite period of time under an
"at will" employment arrangement for a monthly base salary of $2,500 plus
benefits, a bonus totaling $66,423.94 and a warrant to purchase 2,064,899 shares
of Favrille common stock which will be granted at Closing of the Merger. Due to
the cash constraints of Favrille, I agree to take the bonus in a combination of
cash and a promissory note as set forth below. In addition, I will forego
payment of the accrued flexible time off (FTO) of $53,846 currently outstanding
under Favrille's FTO plan. The bonus and accrued salary are to be paid as
follows:

Description

$$

Shares

Cash:

   

Bonus to be paid in cash in Jan 2009

$55,572.08

 

Five months accrued salary to be paid in cash in 1-15-09

$159,666.78

 

Promissory note to be paid on 8-31-09

$10,851.86

 

Warrants:

   

Warrant to be granted at closing

 

2,064,899

Two months accrued salary to be paid in warrants

 

348,642

Total

$226,090.64

2,413,541

1

--------------------------------------------------------------------------------



Favrille hereby agrees that the $215,238.86 portion of the foregoing bonus and
accrued salary which is to be paid in cash, the $10,851.86 portion of the
foregoing bonus for which I will accept a promissory note and the warrants to
purchase 2,413,541 shares of Favrille common stock will be deducted from the
aggregate amount of the Cash Payments (as defined in the Creditor Plan), face
amount of the Notes (as defined in the Creditor Plan) and the aggregate amount
of the Creditor Stock Pool available for the settlement of Claims (as defined in
the Creditor Plan) pursuant to the Creditor Plan. I look forward to working to
make the merger transition as smooth as possible.

Sincerely,

/s/ John P. Longenecker


John P. Longenecker  

1/27/2009


Date

 

Agreed and Acknowledged by:

/s/ Michael L. Eagle


Michael L. Eagle, Chairman, Favrille, Inc.  

1/27/2009


Date

 

/s/ Robert H. Lorsch


Robert H. Lorsch, Chairman & CEO,
MyMedicalRecords.com, Inc.  

1/27/2009


Date

2

--------------------------------------------------------------------------------

